Citation Nr: 0206982	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  96-18 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for chronic depressive 
reaction with anxiety, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from February 9, 1971 to 
October 8, 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 

The veteran's claim was remanded by the Board for further 
development in May 1998.  That development has been completed 
and the veteran's claim is ready for review by the Board.


FINDING OF FACT

The veteran's service-connected chronic depressive reaction 
with anxiety is manifested by symptoms of low self esteem, 
lack of energy, paranoia, social isolation, irritability and 
poor concentration, resulting in no more than severe 
impairment of social and industrial adaptability.


CONCLUSION OF LAW

The criteria for a 70 percent rating for chronic depressive 
reaction with anxiety have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9405 
(effective prior to November 7, 1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9433 (effective from November 7, 1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his/her claim for a benefit under a 
law administered by VA.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. §  5107.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The Board finds that the veteran was provided adequate notice 
as to the information and evidence needed to substantiate his 
claim.  The Board concludes that the discussions in the 
rating decisions, the statement of the case (SOC), the 
supplemental statement of the case (SSOC), and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable laws and regulations regarding increased 
ratings for a psychiatric disability in the SOC and in the 
January 2002 SSOC.  The VA has no outstanding duty to inform.

The veteran's VA clinical records and Social Security 
Administration disability records have been obtained.  All 
requested actions in the May 1998 Board remand have been 
completed, including a VA psychiatric examination of the 
veteran.  The Board is unaware of any additional relevant 
evidence that is available and the veteran has not indicated 
that there is any additional relevant evidence.  The Board 
concludes that all reasonable efforts have been made by VA to 
obtain evidence necessary to substantiate the veteran's 
claim, therefore, no further assistance to the veteran with 
the development of evidence is required.  In the 
circumstances of this case, a remand to have the RO apply the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  Further development and further expending of 
VA resources is not warranted.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the matters before the Board.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected psychiatric disorder at issue.  The Board 
is of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to the veteran's 
service-connected chronic depressive reaction with anxiety, 
except as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

The veteran maintains that he is entitled to a rating in 
excess of 30 percent for his service-connected psychiatric 
disorder.  He was granted service connection and a 10 percent 
rating for chronic depressive reaction with anxiety by rating 
action in August 1972.  The veteran submitted his current 
reopened claim for an increased rating in August 1995.  The 
February 1996 rating decision on appeal confirmed and 
continued the 10 percent rating.  By rating action in January 
2002 the veteran was granted an increased rating of 30 
percent for his psychiatric disability, effective from August 
1995.  

The veteran underwent VA psychiatric examination in August 
1995.  He was observed to be slightly depressed.  This 
thought processes were well organized.  He denied delusional 
ideas or hallucinatory experiences.  The veteran 
characterized his anxiety and depression as less than before.  
He had satisfactory judgment and insight.  The veteran 
reported excessive drinking with an improved drug problem.

The veteran received inpatient treatment at a VA facility in 
August and September 1995 for alcohol dependence.  The 
hospital report indicated that the veteran also had 
experienced cocaine abuse and that he had major depressive 
disorder in remission.  The veteran was well-groomed and 
pleasant, alert and oriented.  His speech rate and rhythm 
were regular.  His thoughts were goal directed.  His eye 
contact was good.  Mood was five out of ten and his affect 
was congruent.  Memory was three out of three immediate and 
two out of three after five minutes.  Remote memory was 
intact.  The veteran could not spell justice backwards.  
Similarities were somewhat concrete.  Abstraction was intact.  
The veteran denied suicidal or homicidal ideation.  He also 
denied hallucinations.  There were no delusional systems 
apparent or elicited.  Insight and judgment were fair.  The 
veteran reported decreased sleep initiation, decreased 
concentration, and positive crying spells.  Global Assessment 
of Functioning (GAF) score was noted to be 80 upon discharge.

On VA psychiatric examination in September 1995 the veteran 
reported that he had been in a program for substance abuse 
from December 1993 through August 1995.  He asserted that he 
was off all illicit substances and alcohol.  On mental status 
examination the veteran was cooperative and fully oriented.  
His affect was intense.  His judgment and insight were fair.  
Peer relationships were below average.  The veteran stated 
that he had little social life and that he kept to himself.  
The veteran asserted that he harbored underlying anger.  He 
reported unusual dreams and a restless sleep pattern.  He 
indicated that his memory and concentration were poor.  The 
veteran reported variable energy.  He said that he was quite 
depressed and that he had had crying spells.  The veteran 
denied suicidal ideation, delusions, and auditory or visual 
hallucinations.  The veteran indicated that he was paranoid 
at times and worried when he was around people that he said 
something wrong to them.  He was unsure of himself.  The 
veteran reported that he was absent-minded and that his 
comprehension was poor.  The veteran had fears that he would 
be killed in the streets some day.  The veteran had 
generalized underlying anger.  He reported that his only 
social life was going to a sobriety meeting at church every 
week.  The diagnoses included recurrent chronic major 
depression, generalized anxiety, and alcohol and drug 
dependence, in remission.  The prognosis was guarded.  The 
examiner noted that the veteran's incapacity was marked, that 
the veteran was quite depressed, and that he had been 
depressed ever since he was in the service. 

In a March 1996 Social Security Administration decision the 
veteran was found to be disabled and entitled to Social 
Security disability benefits.  The decision noted that the 
veteran had been found to be disabled since December 1992 due 
to back problems, high blood pressure, double vision, 
depression, and due to drug and alcohol addiction.

The record contains VA outpatient treatment records dated 
from August 1992 to September 2000.  These records show 
continuing treatment for major depression.  A May 1996 record 
indicates that the veteran was taking four medications for 
treatment of his psychiatric disability.  The VA examiner 
noted that the medications improved the veteran's tension, 
but had not rendered him able to work.  He noted that the 
veteran had low motivation to work, poor concentration, and 
irritability with others.  A June 1998 record indicates that 
the veteran had combined psychiatric and medical issues that 
prevented him from working.  He was noted to have 
longstanding depressive issues, problems relating to other 
people, difficulty concentrating, and erratic and unstable 
emotional reactions to people and to stressful situations.  
The veteran was noted to be in stable psychiatric condition 
at that time.

Medical records were received from the Social Security 
Administration in May 2001.  These records contained many 
copies of VA medical records.  A November 1996 Social 
Security Administration psychiatric review indicates that the 
veteran had alcohol dependence, reportedly in remission, a 
bipolar disorder, and post-traumatic stress disorder.  
Concentration and social functioning were noted to be 
markedly limited.  


The Social Security records included copies of inpatient 
treatment reports at Trinity Lutheran Hospital in July and 
again in August 2000.  The veteran was noted to have 
depressed mood with corresponding affect.  He was grossly 
oriented, related feelings of paranoia, and reported that he 
had obtained a gun in order to protect himself.  The veteran 
expressed vague suicidal and assaultive ideation, without a 
definite plan.  He admitted to auditory and visual 
hallucinations at times.  The veteran had partial insight 
into his situation.  He had fair judgment in that he was 
willing to accept treatment.  Discharge diagnoses included 
bipolar affective disorder, depressed with psychotic 
features, and history of post-traumatic stress disorder.

The veteran was afforded a psychiatric evaluation for Social 
Security purposes in April 2001.  The veteran reported 
feeling a lot of depression over the murder of his cousin in 
October 1999.  Mental status examination revealed that the 
veteran's level of dress and grooming were satisfactory.  The 
veteran was articulate, calm and cooperative.  He had a good 
comprehension of his circumstances.  His sensorium was clear.  
His insight and judgment were good.  His speech was decreased 
in volume and slow.  He looked depressed.  His mood was dull 
and his affect was flat and restricted.  He said that he felt 
depressed.  The veteran reported hearing his name called, 
hearing voices, and sometimes noises.  He stated that this 
was not related to drinking or drugs, or withdrawal from 
drinking or drugs.  The veteran stated that he was bothered 
by feelings that someone he did not know might be out to get 
him, that people talked about him, watched him, and followed 
him.  The veteran thought that he had a mental illness 
because of some of the thoughts he had of hurting himself or 
others.  The diagnoses included bipolar disorder, currently 
depressed with psychotic features, and post-traumatic stress 
disorder.  The examiner reported that the veteran's GAF score 
was 40.  He opined that the veteran would be able to 
understand instructions but he would not be able to remember 
them adequately.  He noted that sustaining concentration and 
persistence with tasks would be impossible with his current 
state of depression.  He finally noted that the veteran's 
ability to interact socially and to adapt to his environment 
was poor, because of his depression and ideas of reference, 
and that it would not be any better during manic periods.

On VA examination in January 2002 the examiner noted that the 
veteran had been a carpenter, but had not worked for about 
seven years.  The examiner further noted that he had reviewed 
the veteran's claims file prior to interviewing the veteran.  
The veteran reported no social involvement.  He spent his 
time at home watching television or taking naps.  The veteran 
reported that he had abstained from drinking for three or 
four years, and stated that he was aware that alcohol and his 
medications did not go together.  The veteran complained of a 
depressed mood, no energy, no interest, low self esteem, and 
poor sleep.  He stated that he was irritable and could not 
stand people.  Mental status examination revealed the veteran 
to be alert and calm.  He responded to questions in a 
relevant, logical and goal directed manner, revealing no 
impairment of thought process or communication.  He had no 
delusions or hallucinations.  He reported no suicidal or 
homicidal ideas.  He was oriented to time, place, and person.  
His memory for recent and remote events was intact as 
evidenced by his recollection of his past history and current 
events.  He reported no panic attacks, but he described 
depression, along with lack of energy, low self-esteem, and 
poor sleep.  The veteran appeared to have good insight.  The 
diagnoses included dysthymic disorder which appeared to have 
become worse recently.  His GAF score was 50, which the 
examiner indicated reflected moderately severe symptoms.  He 
noted that there was no suicidal ideation.  The examiner 
further stated that there was marked impairment in social and 
occupational functioning, requiring larger does of 
antidepressant medication.

The Board notes that the regulations with respect to rating 
mental disorders were amended effective November 7, 1996.  As 
noted above, the veteran's was assigned a 30 percent rating 
for post-traumatic stress disorder effective from August 21, 
1995.  The RO has properly considered both the former version 
of this diagnostic code as well as the amended version.  
Since his appeal was pending at the time the applicable 
regulations were amended, subsequent to November 7, 1996 the 
veteran is entitled to have whichever set of regulations--old 
or new--provide him with a higher rating.  Karnas supra; 
VAOGCPREC 3-2000.

A 30 percent rating under the former criteria contemplates 
definite impairment in the ability to establish or maintain 
effective or favorable relationships with people.  By reason 
of psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in definite 
industrial impairment.  A 50 percent evaluation under the 
former criteria contemplates that the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation under the former 
criteria contemplates that the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation under the former criteria contemplates that 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or the veteran is 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9405 (effective prior to 
November 7, 1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") stated that the term "definite" 
in 38 C.F.R. § 4.132 was "qualitative" in character, 
whereas the other terms in the regulation were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment.  In a precedent opinion 
dated November 9, 1993, the General Counsel of VA concluded 
that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  
VAOPGCPREC 9-93.

Medical evidence of record establishes that, throughout the 
rating period on appeal, the veteran has had trouble 
sleeping, trouble with concentration, social isolation, 
anxiety and depression due to his psychiatric disability.  
The Board notes that the veteran has been diagnosed with 
several psychiatric illnesses over the years, but the 
clinical evidence does not distinguish any of the veteran's 
psychiatric symptoms as being separate and distinct from the 
veteran's service-connected chronic depressive reaction with 
anxiety.  As such, all psychiatric disability findings will 
be deemed to be referable to the service-connected 
psychiatric disability for rating purposes.  The September 
1995 VA psychiatric examiner indicated that the veteran had 
marked incapacity due to his depression.  A May 1996 VA 
examiner noted that psychiatric examination improved the 
veteran's tension, but had not rendered him able to work.  
The April 2001 psychiatric examiner noted that the veteran 
had impaired concentration and memory and that performing 
tasks would be impossible in his current state of depression.  
He noted that the veteran's ability to interact socially and 
adapt to his environment was poor.  The April 2001 examiner 
also stated that the veteran's GAF score was 40.  A GAF score 
of 40 contemplates major impairment in several areas, 
including work.  American Psychiatric Association, Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(1994) (DSM IV).  Consequently, the Board is of the opinion 
that the veteran's chronic depressive reaction with anxiety 
symptoms are severe in nature, and result in severe social 
and industrial impairment.  Hence, the veteran's chronic 
depressive reaction with anxiety symptoms more nearly meet 
the criteria for a 70 percent rating under the former 
criteria.  

The record shows that the veteran has always been adequately 
groomed and presentable.  He has always been alert and fully 
oriented.  Most of the medical records indicate that he 
usually does not have concentration or memory difficulties.  
Other than in response to seeing his cousin killed, he has 
not been shown to have homicidal or suicidal ideation.  While 
the veteran has been noted to be unemployable, most of the 
records have indicated that this was due to a combination of 
his psychiatric and non service-connected physical 
disabilities.  The medical evidence has not revealed that the 
veteran is unemployable solely due to psychiatric disability.  
While the veteran was found to have a GAF score of 40 on one 
occasion, the Board notes that he was more frequently noted 
to have a GAF score of 50, which indicates only serious 
impairment of social, occupational, or school functioning.  
DSM IV.  The greater weight of the medical evidence does not 
indicate that the veteran has totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality.  The Board is of the opinion that these clinical 
findings weigh against a finding that the veteran's chronic 
depressive reaction with anxiety symptoms render him unable 
to work, or are of such severity and persistence that there 
is total impairment in the ability to obtain or retain 
employment.  Accordingly, the preponderance of the evidence 
is against a finding that manifestations of the disability at 
issue meet the criteria for a 100 percent rating for chronic 
depressive reaction with anxiety under the former criteria.

As noted, however, the veteran's disability must also be 
evaluated under the new criteria for evaluating mental 
disorders, from November 11, 1996.  Karnas supra.  A 50 
percent evaluation under the new criteria contemplates 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation under the new 
criteria contemplates occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
under the new criteria contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9433 (2001).

The Board finds that a 70 percent evaluation under the new 
criteria also most accurately describes the veteran's level 
of disability due to his chronic depressive reaction with 
anxiety.  The veteran has almost always been shown to be 
fully oriented and to have intact memory.  The veteran is 
able to maintain personal hygiene and other basic activities 
of daily living.  Gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; or persistent danger of 
hurting self or others have not been shown.  Deficiencies of 
thinking, mood, or judgment or other symptomatology of such 
severity, resulting from the veteran's chronic depressive 
reaction with anxiety, so as to warrant a 100 percent 
evaluation under the new criteria, have not been 
demonstrated.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOGCPREC 6-96.  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular rating schedule.  While 
it has been shown that the veteran has required some 
inpatient treatment, this has generally been due to substance 
abuse.  And while the veteran was found to be totally 
disabled by the Social Security Administration, this was due 
to multiple disabilities, including non service-connected 
physical disabilities, and not solely due to the veteran's 
service-connected chronic depressive reaction with anxiety.  
Accordingly, a higher extraschedular rating is not for 
assignment.


ORDER

Entitlement to a 70 percent rating for chronic depressive 
reaction with anxiety is granted, subject to the law and 
regulations governing the award of monetary benefits.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

